     3:17-cr-30032-SEM-TSH # 48    Page 1 of 11                                    E-FILED
                                                         Tuesday, 28 July, 2020 01:53:16 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,                )
                                         )
                Plaintiff,               )
                                         )
     v.                                  )        Case No. 17-cr-30032
                                         )
RUSSELL MILLER,                          )
                                         )
                Defendant.               )

                                  OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Russell Miller’s Amended

Motion for Compassionate Release (d/e 39) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is GRANTED.

                             I. BACKGROUND

     On October 20, 2017, Defendant Russell Miller pled guilty to

Count 1 of the Indictment for possessing with intent to distribute

50 grams or more of methamphetamine in violation of 21 U.S.C. §

841(a)(1) and (b)(1)(A). On February 26, 2018, Defendant was

sentenced to 240 months of imprisonment and a 10-year term of

supervised release. Defendant is currently serving his sentence at


                              Page 1 of 11
     3:17-cr-30032-SEM-TSH # 48   Page 2 of 11




FCI Forrest City Low, and he has a projected release date of July

17, 2034.

     On June 29, 2020, Defendant filed a pro se motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). See

d/e 36. On July 6, 2020, following the appointment of the Federal

Public Defender’s Office to represent Defendant, an Amended

Motion for Compassionate Release was filed. See d/e 39.

Defendant seeks compassionate release due to his health issues

and the COVID-19 pandemic. Defendant also argues that he has

met the 30-day statutory exhaustion requirement found in 18

U.S.C. § 3582(c)(1)(A) because he submitted a request to the warden

of his BOP facility on May 18, 2020.

     On July 9, 2020, the Government filed a response opposing

Defendant’s motion. See d/e 42. The Government argues that

Defendant has not established extraordinary and compelling

reasons to warrant a reduction in his sentence and the factors set

forth in 18 U.S.C. § 3553(a) do not warrant release.

     On July 28, 2020, a hearing was held on Defendant’s motion

where the Court heard from Defendant and counsel.




                             Page 2 of 11
     3:17-cr-30032-SEM-TSH # 48   Page 3 of 11




                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to


                             Page 3 of 11
     3:17-cr-30032-SEM-TSH # 48   Page 4 of 11




     appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days
     from the receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce the
     term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they
     are applicable, if it finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent
     with applicable policy statements issued by the
     Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).

     The Court concludes that § 3582(c)(1)(A) does not require the

Court to wait to consider a compassionate release request if there is

a credible claim of serious and imminent harm from this pandemic.

That does not mean the Court will waive the exhaustion

requirements in all cases. The decision must be made on a case-

by-case basis.

     In this case, Defendant argues that he submitted a request to

the warden of FCI Forrest City Low. See d/e 36, 39. The

Government did not dispute Defendant’s contention. See Response,

d/e 42. Therefore, the Court finds that Defendant has met the 30-

day requirement pursuant to 18 U.S.C. § 3582(c)(1)(A).


                             Page 4 of 11
     3:17-cr-30032-SEM-TSH # 48   Page 5 of 11




     The Court must consider whether “extraordinary and

compelling reasons warrant such a reduction” and is “consistent

with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A).

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Social distancing can be difficult for

individuals living or working in a prison.

     As of July 28, 2020, FCI Forrest City Low has 29 inmates and

2 staff members with active COVID-19, and 641 inmates and 4 staff

members have recovered from the disease. See COVID-19 Cases,

Federal Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

accessed July 28, 2020). In total, BOP has “4,021 federal inmates

and 424 BOP staff members who have confirmed positive results for

COVID-19 nationwide,” and there have been 101 inmate and 1 staff

member deaths as a result of COVID-19. Id.




                             Page 5 of 11
     3:17-cr-30032-SEM-TSH # 48   Page 6 of 11




     Defendant is a 55-year-old white male who has hypertension,

hyperlipemia, and is on blood thinners due to a previous

myocardial infarction. See d/e 36, 39. Defendant is also clinically

obese as he is 5’9” tall and weighs 232 pounds, which results in a

BMI of 34.3. See Adult BMI Calculator, CDC,

https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/eng

lish_bmi_calculator/bmi_calculator.html (last accessed July 28,

2020). Defendant is at a higher risk of serious illness or death if he

contracts COVID-19. See People at Any Age with Underlying

Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last accessed July 28, 2020) (“People of any age with the following

conditions are at increased risk of severe illness from COVID-19:. . .

Obesity (body mass index [BMI] of 30 or higher) . . . .”). Defendant’s

hypertension also might place him at a higher risk of serious illness

or death. See People at Any Age with Underlying Medical

Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last accessed July 28, 2020) (“[P]eople with the following conditions

might be at an increased risk for severe illness from COVID-19: . . .


                             Page 6 of 11
     3:17-cr-30032-SEM-TSH # 48   Page 7 of 11




hypertension or high blood pressure . . . .”).

     Defendant also argues that taking blood thinners increases his

risk. See d/e 39, p. 5. The CDC lists “serious heart conditions,

such as heart failure, coronary artery disease, or cardiomyopathies”

as a condition that does increase an individual’s risk of severe

illness from COVID-19. See People with Certain Medical

Conditions, CDC, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html

(last accessed July 28, 2020). The CDC advises that having heart

failure, coronary artery disease, cardiomyopathies, and pulmonary

hypertension are serious heart conditions that increase the risk of

severe illness from COVID-19. Serious Heart Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html#serious-heart-

conditions (last accessed July 28, 2020). Defendant previously had

a myocardial infarction, which potentially caused heart damage.

The American Heart Association advises that “[m]ost heart attack

survivors have some degree of coronary artery disease (CAD) and

will have to make important lifestyle changes and possibly take

medication to prevent a future heart attack.” About Heart Attacks,


                             Page 7 of 11
     3:17-cr-30032-SEM-TSH # 48   Page 8 of 11




American Heart Association, https://www.heart.org/en/health-

topics/heart-attack/about-heart-attacks (last accessed July 28,

2020).

     The Court must also reconsider the factors set out in 18

U.S.C. § 3553(a). Defendant Miller is currently serving a 240-

month term of imprisonment for possessing with intent to distribute

50 grams or more of methamphetamine. Defendant has spent over

36 months in custody – over 3 years – for his crime. While

incarcerated, Defendant has participated in educational programs.

See d/e 46-2. Defendant has committed only one disciplinary

infraction. See d/e 46-1. BOP has classified Defendant as a low-

risk recidivism level. See d/e 40. The Court acknowledges the

argument made by defense counsel at the hearing regarding the

sentencing disparities between actual versus mixed

methamphetamine. The Court has reconsidered the factors in §

3553(a) and concludes that they entitle Defendant to compassionate

release.

     The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. See U.S.S.G. §




                             Page 8 of 11
     3:17-cr-30032-SEM-TSH # 48     Page 9 of 11




1B1.13.1 If Defendant quarantines himself at his new place of

residence away from any other household members, that will

diminish the risk of spreading the virus. Otherwise, the Court does

not find that Defendant poses a danger to the community.

      The Court, taking all the relevant facts into account, finds that

Defendant has established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment, and the Court finds that compassionate release is

appropriate in this case.

                            III. CONCLUSION

      For the reasons set forth above, Defendant Russell Miller’s

Amended Second Motion for Compassionate Release (d/e 39) is

GRANTED. The Court DENIES as MOOT the pro se motion filed by

Defendant Miller (d/e 36). The Court hereby reduces Defendant’s

term of imprisonment from 240 months to time served plus 72

hours in order to allow BOP to test Defendant for COVID-19 and for

Defendant to arrange transportation.


1 Section 1B1.13 of the Sentencing Guidelines has not been amended to reflect
the First Step Act’s amendment to 18 U.S.C. § 3582(c)(1)(A). As it stands, §
1B1.13 refers to a reduction “upon the motion of the Director of the Bureau of
Prisoners.” No policy statement provides guidance for when a defendant files a
motion. Nevertheless, the Court considers § 1B1.13.

                                Page 9 of 11
     3:17-cr-30032-SEM-TSH # 48   Page 10 of 11




     The Court modifies Defendant’s conditions of supervised

release to require Defendant to spend 6 months in home

confinement, with the first 14 days to be spent in isolation. The

home confinement shall start as soon as possible after his term of

supervised release begins. Defendant shall be monitored by

telephonic monitoring as approved by the United States Probation

Office until such time as the U.S. Probation Office is able to

implement electronic monitoring. All other aspects of Defendant’s

sentence shall remain the same.

     The Bureau of Prisons is ORDERED to immediately test

Defendant for COVID-19. The Bureau of Prisons is also ORDERED

to release Defendant once he has tested negative for COVID-19.

The Clerk is DIRECTED to send a copy of this Opinion to FCI

Forrest City Low. Defendant must self-quarantine for a period of 14

days beginning at the time of his release, including while he travels

from his BOP facility to his new residence. Defendant shall travel to

his new residence in a vehicle with three-row seating that allows

him to follow the CDC’s social distancing guidelines, which include

staying at least six feet from others and wearing a face mask and

gloves.


                            Page 10 of 11
    3:17-cr-30032-SEM-TSH # 48   Page 11 of 11




ENTER: July 28, 2020

                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                           Page 11 of 11
